MEMORANDUM OPINION


No. 04-05-00623-CR

Willie L. JACKSON, Jr.,
Appellant

v.

The STATE of Texas,
Appellee

From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-3324
Honorable Raymond Angelini, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   September 14, 2005

DISMISSED FOR LACK OF JURISDICTION
            Appellant was sentenced on August 20, 2002.  No timely motion for new trial having been
filed, appellant’s notice of appeal was due to be filed in the trial court no later than September 19,
2002.  See Tex. R. App. P. 26.2.  A motion for extension of time to file the notice of appeal was due
to be filed in this court no later than October 4, 2002.  See Tex. R. App. P. 26.3.
             A motion requesting leave to file a late notice of appeal was not filed in this court until
August 26, 2005, and the notice of appeal was not filed in the trial court until August 29, 2005.  This
court lacks jurisdiction over an appeal of a criminal conviction in the absence of a timely, written
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v.
Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final
felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the
Texas Code of Criminal Procedure).  Since the notice of appeal was filed almost three years late, this
appeal is dismissed for lack of jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH